          Case 1:18-cv-10812-LGS Document 28 Filed 05/10/19 Page 1 of 1

               LEE LITIGATION GROUP, PLLC
                               148 w. 24th Street, eighth Floor
                                       New York, NY 10011
                                         Tel: 212-465-1180
                                         Fax: 212-465-1181
                                   info@leelitigation.com



WRITER’S DIRECT:          212-465-1188
                          cklee@leelitigation.com
                                                                                      May 10, 2019
VIA ECF
The Honorable Lorna G. Schofield, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                   Re:            Colon v. America Works of New York, Inc. et al
                                  Case No. 18-cv-10812

Dear Judge Schofield:

        We are counsel to Plaintiff in the above-referenced matter. We write to respectfully
request extending the time to reopen by thirty (30) days, in order to allow the parties to finalize
the terms of the proposed settlement agreement. Currently, the deadline to restore this action to
the docket is May 10, 2019.

       This is the first request for the relief requested herein.

       We thank Your Honor for considering this matter.

Respectfully submitted,
/s/ C.K. Lee
C.K. Lee, Esq.


cc: all parties via ECF
